Case 2:20-cv-01833-DMG-RAO Document 28 Filed 11/17/20 Page 1 of 1 Page ID #:131




   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11    ORLANDO GARCIA,                         Case No.: CV 20-1833-DMG (RAOx)
  12                    Plaintiff,              ORDER RE DISMISSAL OF
  13                                            ACTION WITH PREJUDICE [26]
              v.
  14
        BERENDO PROPERTY
  15    PARTNERS LLC, a California
  16    Limited Liability Company; JEONG
        MIN KYE; and Does 1-10,
  17
                       Defendants.
  18
  19
             Pursuant to the parties’ stipulation and Fed. R. Civ. P.41(a)(1), this
  20
  21   action is hereby ordered dismissed with prejudice, each party to bear their
  22   own attorneys’ fees and costs.
  23
  24   DATED: November 17, 2020 ________________________________
  25                            DOLLY M. GEE
                                UNITED STATES DISTRICT JUDGE
  26
  27
  28




                                            1
